PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MICHAEL H. HOLLAND, Trustee of           
the United Mine Workers of
America Combined Benefit Fund;
MARTY D. HUDSON, Trustee of the
United Mine Workers of America
Combined Benefit Fund; ELLIOT A.
SEGAL, Trustee of the United Mine
Workers of America Combined
Benefit Fund; THOMAS O. S. RAND,
Trustee of the United Mine Workers
of America Combined Benefit
Fund; WILLIAM P. HOBGOOD, Trustee
of the United Mine Workers of
America Combined Benefit Fund;
GAIL R. WILENSKY, Trustee of the
United Mine Workers of America
Combined Benefit Fund; CARL E.
                                            No. 00-1770

VAN HORN, Trustee of the United
Mine Workers of America
Combined Benefit Fund,
                Plaintiffs-Appellants,
                  v.
PARDEE COAL COMPANY; HUMPHREYS
ENTERPRISES, INCORPORATED; RIVER
RESOURCES, INCORPORATED; GREATER
WISE, INCORPORATED; RED RIVER
COAL COMPANY, INCORPORATED,
               Defendants-Appellees.
UNITED STATES OF AMERICA,
                   Amicus Curiae.
                                         
2                HOLLAND v. PARDEE COAL COMPANY
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
              Glen M. Williams, Senior District Judge.
                          (CA-98-110-A)

                     Argued: January 25, 2001

                    Decided: October 18, 2001

       Before NIEMEYER and KING, Circuit Judges, and
      Gerald Bruce LEE, United States District Judge for the
        Eastern District of Virginia, sitting by designation.



Reversed and remanded by published opinion. Judge King wrote the
majority opinion, in which Judge Lee joined. Judge Niemeyer wrote
a dissenting opinion.


                            COUNSEL

ARGUED: Peter Buscemi, MORGAN, LEWIS & BOCKIUS, L.L.P.,
Washington, D.C., for Appellants. Jeffrey A. Clair, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Amicus Curiae. Mary Lou Smith, HOWE, ANDERSON &
STEYER, P.C., Washington, D.C., for Appellees. ON BRIEF: David
W. Allen, Office of the General Counsel, UMWA HEALTH &
RETIREMENT FUNDS, Washington, D.C.; John R. Mooney, MOO-
NEY, GREEN, GLEASON, BAKER, GIBSON & SAINDON, P.C.,
Washington, D.C., for Appellants. David W. Ogden, Assistant Attor-
ney General, Robert P. Crouch, Jr., United States Attorney, Mark B.
Stern, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Amicus Curiae. Daniel R. Bieger,
COPELAND, MOLINARY & BIEGER, P.C., Abingdon, Virginia,
for Appellees.
                    HOLLAND v. PARDEE COAL COMPANY                        3
                                OPINION

KING, Circuit Judge:

   This proceeding requires us to construe certain provisions of the
Coal Industry Retiree Health Benefit Act of 1992 (the "Coal Act" or
"Act"), 26 U.S.C. §§ 9701-9722. Appellants, the Trustees
("Trustees") of the United Mine Workers of America Combined Ben-
efit Fund ("Combined Fund"), brought this suit in the Western Dis-
trict of Virginia against Pardee Coal Company and four other current
and former coal operators (collectively, "Pardee"). The Trustees seek
to collect payment of health care premiums for which, they claim,
Pardee is liable pursuant to the Coal Act.1

   Pardee denied its liability for the health care premiums to the
extent they arose from beneficiary assignments made by the Social
Security Administration ("SSA") on or after October 1, 1993. The dis-
trict court adopted Pardee’s position, concluding, inter alia, that Octo-
ber 1, 1993, was a firm statutory deadline and that Pardee was not
  1
   As explained more fully in Part I.A, infra, the Coal Act establishes a
class of "signatory operators," consisting of coal operators that had been
signatories to certain collective bargaining agreements. See 26 U.S.C.
§ 9701(c)(1). Section 9704(a) delineates the liability of "assigned opera-
tors," i.e., those signatory operators to whom liability for individual min-
ers is assigned:
      Each assigned operator shall pay to the Combined Fund for each
      plan year beginning on or after February 1, 1993, an annual pre-
      mium equal to the sum of the following three premiums—
         (1) the health benefit premium determined under subsection
      (b) for such plan year, plus
         (2) the death benefit premium determined under subsection (c)
      for such plan year, plus
         (3) the unassigned premium determined under subsection (d)
      for such plan year.
      Any related person with respect to an assigned operator shall be
      jointly and severally liable for any premium required to be paid
      by such operator.
26 U.S.C. § 9704(a).
4                 HOLLAND v. PARDEE COAL COMPANY
liable for beneficiary assignments made after that date. See Holland
v. Pardee Coal Co., 93 F. Supp. 2d 706 (W.D. Va. 2000). Having
carefully considered the Act and the relevant precedent, we find our-
selves at odds with the district court’s conclusion, and we accordingly
reverse and remand.

                                    I.

                                   A.

   Enacted in 1992, the Coal Act was designed to address and "rem-
edy problems with the provision and funding of health care benefits
with respect to the beneficiaries of multiemployer benefit plans that
provide health care benefits to retirees in the coal industry." 26
U.S.C.A. § 9701 (note) (West Supp. 2001).2 Since 1947, medical and
pension benefits for retired coal miners and their families have been
provided through a series of multiemployer health plans established
pursuant to successive collective bargaining agreements known as
National Bituminous Coal Wage Agreements ("NBCWAs"). Begin-
ning in 1951, the NBCWAs were negotiated by the United Mine
Workers of America ("UMWA"), on behalf of coal miners, and the
Bituminous Coal Operators’ Association, Inc. ("BCOA"), on behalf
of coal operators. Pursuant to the NBCWAs, a series of multiem-
ployer trusts were established (collectively, the "Benefit Plans"),
funded by per-ton royalties levied on the coal produced by contribut-
ing operators, providing for coverage of the nonpension benefits —
including health care benefits — of both active and retired miners.3
    2
     Although we include a brief chronology and explication of the Coal
Act here, a more thorough account is provided in the Supreme Court’s
decision in Eastern Enterprises v. Apfel, 524 U.S. 498, 504-16 (1998)
(holding that the Coal Act, as applied retroactively to corporations no
longer participating in the coal industry, represents an unconstitutional
taking). See also Carbon Fuel Co. v. USX Corp., 100 F.3d 1124, 1126-
29 (4th Cir. 1996).
   3
     More particularly, two Benefit Plans established thereunder are rele-
vant to this proceeding. The 1950 Benefit Plan provided medical benefits
to those miners who retired before January 1, 1976, and their dependents,
while the 1974 Benefit Plan covered active miners and those retiring
after 1975. See Eastern Enters., 524 U.S. at 509.
                  HOLLAND v. PARDEE COAL COMPANY                      5
Under the Benefit Plans, coverage was provided not only for retired
employees of active coal operators, but also extended to "orphan"
retirees, i.e., those retired miners whose employers had gone out of
business or ceased contributing to the Benefit Plans.

   The financial viability of the Benefit Plans became precarious as
the cost of health care benefits escalated, coal production decreased,
and coal operators steadily exited the industry. Coal operators rapidly
abandoned the Benefit Plans, leaving an ever-diminishing group of
coal operators "to absorb the increasing cost of covering retirees left
behind by exiting employers." See Eastern Enters. v. Apfel, 524 U.S.
498, 511 (1998) ("A spiral soon developed, with the rising cost of
participation leaving more employers to withdraw from the Benefit
Plans, resulting in more onerous obligations for those that
remained.").

   This funding crisis culminated in 1989 in an eleven-month strike
provoked by Pittston Coal Company’s refusal to sign the 1988
NBCWA. Secretary of Labor Dole intervened in the dispute, estab-
lishing a bipartisan commission ("Coal Commission") to assess the
Benefit Plans’ financial status and to recommend "‘a solution for
ensuring that orphan retirees in the [Benefit Plans] will continue to
receive promised medical care.’" See id. (quoting Coal Comm’n
Report 2, App. (CA1) 1933). The Coal Commission observed that
coal miners had, in their labor negotiations, "‘traded lower pensions
over the years for better health care benefits[,]’" id. (quoting Coal
Comm’n Report, Executive Summary vii, App. (CA1) 1324), and
thus were entitled to receive the promised benefits. While there was
consensus that "‘a statutory obligation to contribute to the plan should
be imposed on current and former signatories to the [NBCWA],’ the
members of the Coal Commission disagreed about ‘whether the entire
[coal] industry should contribute to the resolution of the problem of
orphan retirees.’" See id. (quoting Coal Comm’n Report, Executive
Summary vii, App. (CA1) 1324).

  By its enactment, the Coal Act merged the Benefit Plans into a new
multiemployer plan, the Combined Fund, see 26 U.S.C. § 9702(a),
which would provide "substantially the same" health benefits to retir-
ees and their dependents as they were receiving under the Benefit
Plans. See 26 U.S.C. § 9703(b). The Combined Fund’s initial "plan
6                     HOLLAND v. PARDEE COAL COMPANY
year" was the eight-month period from February 1, 1993, to Septem-
ber 30, 1993, with successive twelve-month plan years to begin on
October 1 and end on September 30 of each year following. See 26
U.S.C. § 9702(c). The Act established an interim funding scheme for
the first plan year, see 26 U.S.C. §§ 9704(i)(1)(A), 9705(a), after
which time liability for individual retirees was assigned to specific
coal operators according to the criteria set forth in 26 U.S.C. § 9706.

   Under this "pay for your own" liability apportionment scheme,
Congress required signatory operators (i.e., coal operators that had
been signatories to NBCWAs) that were still "in business" and that
had employed a particular beneficiary in the past to assume liability
for the future medical benefits of that beneficiary. See Pardee Coal,
93 F. Supp. 2d at 712. Congress directed the SSA to, "before October
1, 1993," assign each eligible coal industry retiree to a signatory oper-
ator according to specified criteria, see 26 U.S.C. § 9706(a), anticipat-
ing that such assignments would serve as the basis for the Combined
Fund’s first premium assessments (i.e., for the second plan year
beginning October 1, 1993).4
    4
   Section 9706(a) establishes a uniform system of preference for assign-
ing beneficiaries, as follows:
        [T]he Commissioner of Social Security shall, before October 1,
        1993, assign each coal industry retiree who is an eligible benefi-
        ciary to a signatory operator which (or any related person with
        respect to which) remains in business in the following order:
            (1) First, to the signatory operator which—
              (A) was a signatory to the 1978 coal wage agreement or
              any subsequent coal wage agreement, and
              (B) was the most recent signatory operator to employ the
              coal industry retiree in the coal industry for at least 2
              years.
            (2) Second, if the retiree is not assigned under paragraph (1),
            to the signatory operator which—
              (A) was a signatory to the 1978 coal wage agreement or
              any subsequent coal wage agreement, and
              (B) was the most recent signatory operator to employ the
              coal industry retiree in the coal industry.
                 HOLLAND v. PARDEE COAL COMPANY                        7
   The Act also provided financing for the health care benefits of "or-
phaned retirees," those retired miners whose employers had gone out
of business and could not be assigned to any other party under the
criteria set forth in 26 U.S.C. § 9706. To subsidize the health care
costs of such unassigned beneficiaries, Congress authorized substan-
tial contributions to the Combined Fund from the UMWA 1950 Pen-
sion Plan and from the Abandoned Mine Reclamation Fund ("AML
Fund"), established under the Surface Mining Control and Reclama-
tion Act of 1977. See 26 U.S.C. § 9705; 30 U.S.C. § 1231.

   Specifically, on the first day of each of the Combined Fund’s first
three plan years, a $70 million transfer was to be made from the
UMWA 1950 Pension Plan to the Combined Fund. See 26 U.S.C.
§ 9705(a). Thereafter, for the plan years beginning on and after Octo-
ber 1, 1995, Congress provided for annual transfers to the Combined
Fund of up to $70 million in interest earned by the AML Fund; such
transfers are solely dedicated to paying the health care premiums of
unassigned beneficiaries. See 30 U.S.C. § 1232(h). To the extent that
such transfers are inadequate to cover the expenditures on behalf of
unassigned beneficiaries, the Act provides for the excess costs to be
borne by assigned operators, according to their proportionate share of
the assigned beneficiaries. See 26 U.S.C. §§ 9704(a)(3), 9704(d), &
9705(b)(2). To date, however, the transfers have proven sufficient,
and assigned coal operators have been spared any responsibility for
the premiums of unassigned beneficiaries.

                                  B.

   Pursuant to its assignment authority under § 9706, the SSA deter-
mined that Pardee was a "signatory operator," and it assigned Pardee
liability for the health care premiums of certain retired miners and
their spouses. Retired miner Curtis Hess was assigned to Pardee on
September 29, 1993, followed by Grover Bolling and Orvil Brewer

       (3) Third, if the retiree is not assigned under paragraph (1)
       or (2), to the signatory operator which employed the coal
       industry retiree in the coal industry for a longer period of
       time than any other signatory operator prior to the effective
       date of the 1978 coal wage agreement.
8                 HOLLAND v. PARDEE COAL COMPANY
(and their spouses), on September 20, 1995, and September 22, 1997,
respectively. Consistent with these assignments, the Combined Fund
notified Pardee annually of its health care premium obligations, and,
with each notification, requested payment of the premiums. Although
Pardee made partial payments to the Combined Fund in the sum of
$28,604.19 between October 1, 1993, and June 25, 1999, it denied lia-
bility for the premiums associated with the Bolling and Brewer
assignments, which had been made after October 1, 1993. The Trust-
ees maintained that such assignments were valid, and they filed suit
in the Western District of Virginia to recover the outstanding balance
of $57,498.43 allegedly owed by Pardee in delinquent payments.5

   Pardee asserted, in response, that the Bolling and Brewer assign-
ments were untimely and invalid, and, furthermore, it contended that
the Coal Act contravened the Due Process and Takings Clauses of the
Constitution. Accordingly, Pardee filed a counterclaim to recover
payments already made to the Combined Fund pursuant to the Sep-
tember 29, 1993 assignment of Curtis Hess. Although Hess had been
assigned to Pardee during the prescribed statutory period, Pardee
renounced any liability for his benefits, based on its position that the
Coal Act was unconstitutional.

   Upon consideration of cross-motions for summary judgment, the
district court held the Coal Act to be constitutional, ruling that, as a
"signatory operator," Pardee was indeed "liable for any deficiency, or
entitled to any excess, in payments pursuant to the [Hess] assign-
ment." Pardee Coal, 93 F. Supp. 2d at 708. However, the district
court further concluded that the Coal Act mandates the SSA to have
made its assignments before October 1, 1993. Because they were
made after that date, the assignments of Bolling and Brewer were
ruled to be "void as a matter of law." See id. The Trustees timely
appealed the summary judgment granted to Pardee on this point, and
we exercise jurisdiction over the appeal pursuant to 28 U.S.C. § 1291.6
    5
     Additionally, the action initiated against Pardee by the Trustees
sought accrued interest on the unpaid balance, liquidated damages, and
attorneys’ fees.
   6
     The United States, as amicus curiae, submitted a brief and presented
oral argument in support of the Trustees.
                   HOLLAND v. PARDEE COAL COMPANY                          9
                                     II.

   This appeal presents an issue of statutory construction which, as a
pure question of law, we review de novo. United States v. Linney, 134
F.3d 274, 282 (4th Cir. 1998). As such, we accord no deference to the
district court’s interpretation of the Coal Act.

                                    III.

                                     A.

   The provisions of § 9706(a) include the specification that the SSA
"shall" assign eligible beneficiaries to the proper coal operators "be-
fore October 1, 1993[.]" See supra note 4. The meaning and conse-
quences of this section of the Coal Act constitutes the sole issue
presented on appeal.

   The district court, relying primarily on the Sixth Circuit’s decision
in Dixie Fuel Company v. Commissioner of Social Security, 171 F.3d
1052, 1062 (6th Cir. 1999), concluded that the Act unambiguously
established October 1, 1993, as a jurisdictional mandate. See Pardee
Coal, 93 F. Supp. 2d at 715-16.7 It therefore accorded no deference
to the contrary position adopted by the SSA, the agency empowered
by Congress to administer the Act. See id. at 714 (citing Chevron
U.S.A. v. Natural Resources Defense Council, 467 U.S. 837, 842
(1984)); see also Dixie Fuel, 171 F.3d at 1064 ("Where the statute is
clear, the agency has nothing to interpret and the court has no agency
interpretation to which it may be required to defer. That is the case
here."). We have arrived at the opposite conclusion: examined in
accordance with the proper principles of construction, the Act clearly
  7
   The Sixth Circuit is our only sister circuit to have addressed this issue.
However, several district courts have considered the significance of the
October 1, 1993 "deadline." Compare Shenango Inc. v. Apfel, No. 99-
1035, *8 (W.D. Pa. July 25, 2000) (refusing to void assignments made
after October 1, 1993), and Five-J Energy, Inc. v. Apfel, No. 97-172, *6
(N.D. W.Va. October 16, 1998) (same), with King Knob Coal Co. v.
Apfel, No. 99-146, *12 (N.D. W.Va. September 29, 2000) (relying on the
"clear and unambiguous language" of the Coal Act to conclude that
"shall" constitutes a firm, jurisdictional deadline).
10                HOLLAND v. PARDEE COAL COMPANY
allows the SSA to exercise its assignment authority, including the
authority to make new assignments, after October 1, 1993.8

                                    B.

   As the district court emphasized, the word "shall," when used in a
statutory context, is generally construed to be mandatory. See Pardee
Coal, 93 F. Supp. 2d at 714 (citing United States v. Monsanto, 491
U.S. 600, 607 (1989)); see also Dixie Fuel, 171 F.3d at 1061-62 (cit-
ing cases). However, as the Supreme Court has pronounced, statutory
provisions imposing a mandatory duty on an agency to act before a
specific date are not generally construed to remove the agency’s
power to act after that date. See, e.g., Brock v. Pierce County, 476
U.S. 253, 262 (1986); see also United States v. Montalvo-Murillo,
495 U.S. 711, 718 (1993) ("Although the duty is mandatory, the sanc-
tion for breach is not loss of all later powers to act."). In its Brock
decision, the Supreme Court pronounced that a statutory provision
that an agency "shall" perform certain functions within a prescribed
period "does not, standing alone, divest the [agency] of jurisdiction to
act after that time." 476 U.S. at 266. The Court expressed its reluc-
tance to view "every failure of an agency to observe a procedural
requirement [as] void[ing] subsequent agency action, especially when
important public rights are at stake." Id. at 260.

  In applying Brock — that is, in determining when a statutory
"deadline" is jurisdictional, rather then procedural — our circuit pre-
cedent is illuminating:

      [W]here a statutory deadline requiring that the government
      "shall" take certain action within a particular time frame
  8
   In determining whether Chevron deference is warranted, the first
question is always whether Congress has directly spoken to the issue. See
467 U.S. at 842-43 ("If the intent of Congress is clear, that is the end of
the matter; for the court, as well as the agency, must give effect to the
unambiguously expressed intent of Congress."). Since we can divine a
clear congressional intent, the issue of Chevron deference does not apply.
However, if deference were warranted, it would have no impact on the
resolution of this case, because the SSA’s position is also the construc-
tion clearly intended by Congress.
                  HOLLAND v. PARDEE COAL COMPANY                       11
     fails to specify the consequences of the government’s failure
     to comply with that deadline, courts should not assume from
     the statute’s mandatory language itself that a jurisdictional
     requirement was intended, if a remedy for the government’s
     noncompliance less drastic than dismissal is available.
     Rather, in such a context, they should examine the "normal
     indicia of congressional intent," to determine whether Con-
     gress meant the provision to be jurisdictional.

United States ex rel. Siller v. Becton Dickinson & Co., 21 F.3d 1339,
1344 (4th Cir. 1994) (citations omitted). Although the Court in Brock
refused to hold that "a statutory deadline for agency action can never
bar later action unless that consequence is stated explicitly in the stat-
ute[,]" 476 U.S. at 262 n.9, it is well-settled that, where such a conse-
quence is not specified, "the federal courts will not in the ordinary
course impose their own coercive sanction." United States v. James
Daniel Good Real Property, 510 U.S. 43, 63 (1993).

   Pardee suggests that Brock represents a narrow "public interest"
exception to a general rule that "shall" is mandatory; here, Pardee
urges, the public interest is not sufficiently compromised to warrant
invoking the exception. See Appellees’ Br., at 15. However, Pardee’s
position distorts the applicable precedent. The Brock "exception" is a
recognized canon of construction which instructs against treating stat-
utory timing provisions as jurisdictional, unless such a consequence
is clearly indicated. See, e.g., Hendrickson v. FDIC, 113 F.3d 98, 101
(7th Cir. 1997) ("Standing alone, moreover, use of the word ‘shall’ in
connection with a statutory timing requirement has not been sufficient
to overcome the presumption that such a deadline implies no sanction
for an agency’s failure to heed it."); In re Siggers, 132 F.3d 333, 336
(6th Cir. 1997) ("The law is well-established in this and other juris-
dictions "that ‘[a] statutory time period is not mandatory unless it both
expressly requires an agency or public official to act within a particu-
lar time period and specifies a consequence for failure to comply with
the provision.") (emphasis in original); see also 3 Norman J. Singer,
Sutherland on Statutes and Statutory Construction § 57.19 (5th ed.
rev. & Supp. 2001) ("The general rule is that if a provision of a statute
states a time for performance of an official duty, without any lan-
guage denying performance after a specified time, it is directory
[rather than jurisdictional].").
12                HOLLAND v. PARDEE COAL COMPANY
   Thus, our task is to examine the text of the Coal Act and the con-
text in which it was enacted to determine whether Congress plainly
established October 1, 1993, as a firm jurisdictional deadline. More
specifically, we must discern whether Congress anticipated and
intended that otherwise-valid assignments made after that date would
be void — even if that meant that beneficiaries who could be assigned
to specific operators would, on account of administrative inefficiency
or understaffing,9 be relegated to the unassigned beneficiary pool.

   For the reasons explained herein, we conclude that neither the text
nor the legislative history of the Coal Act reflects a clear congressio-
nal intent to extinguish the SSA’s authority to assign beneficiaries
after October 1, 1993. Established precedent militates against treating
this "deadline" as jurisdictional. Moreover, to construe § 9706(a) as
jurisdictional, as the district court did, would do violence to Con-
gress’s goal of ensuring that funding obligations be allocated to spe-
cific coal operators according to their actual, individual liability. Such
a result also frustrates congressional intent by shifting financial obli-
gations properly borne by private parties to the public fisc.10
  9
   Although the SSA was presented with the truly formidable task of
assigning approximately 65,000 miners to their respective operators by
October 1, 1993, see J.A. 88, no funds were appropriated for the task
until July 2, 1993, see id. at 105. To assign those miners, the agency had
to search each miner’s records and reconstruct his employment history,
and then match that history against the lists of signatory coal operators.
See id. at 89. After the initial assignments had been made, the SSA
embarked upon an extensive review process. In a statement to the House
Ways and Means Committee (Subcommittee on Oversight), SSA Princi-
pal Deputy Commissioner Lawrence H. Thompson reported that as of
June 22, 1995, the agency had received requests for review from 471
coal operators concerning assignments for 24,541 miners. See id. at 96.
  10
     Pardee suggests that our decision in Sigmon Coal Company v. Apfel,
226 F.3d 291 (4th Cir. 2000), cert. granted sub nom. Massanari v. Sig-
mon Coal Co., Inc., 121 S. Ct. 1652 (Apr. 23, 2001), precludes us from
consulting the Act’s legislative history in this situation. See Appellees’
Br., at 16-17. To support this contention, it directs our attention to a
recent decision in which the district court, relying on Sigmon Coal, spec-
ulated that we would "look no further than the clear and unambiguous
language of the statute itself to conclude that the deadline of October 1,
1993[,] is a statutory deadline[.]" See King Knob, supra note 7.
                   HOLLAND v. PARDEE COAL COMPANY                        13
                                     1.

   In conducting our textual analysis of the Coal Act, we are struck
by the absence of any discussion of the consequences of the SSA’s
failure to complete its beneficiary assignments by October 1, 1993.
The Act does not characterize untimely assignments as invalid, nor
does it require that beneficiaries assigned after September 30, 1993,
be placed into the unassigned beneficiary pool and remain forever
unassigned. The Coal Act, in short, is entirely devoid of any provision
that expressly divests the SSA of its authority to make adjustments or
additions to the assigned and unassigned beneficiary pools in light of
changed circumstances or newly obtained information.

   These omissions are particularly salient in this case, given that the
Supreme Court rendered its Brock decision in 1986, six years before
enactment of the Coal Act. Congress is therefore presumed to have
known that its directive that the SSA "shall" make assignments before
October 1, 1993, would not be construed as depriving the agency of
its authority to act after that date. See, e.g., United States v. Wells, 519
U.S. 482, 495 (1997) ("[W]e presume that Congress expects its stat-
utes to be read in conformity with this Court’s precedents[.]"). Had
Congress intended to establish a jurisdictional bar to later assign-
ments, it could have easily specified a consequence for the SSA’s fail-
ure to comply with the statutory deadline. See Brock, 476 U.S. at 260
("[C]ourts should not assume that Congress intended the agency to
lose its power to act."). As Judge Luttig observed in Becton Dickin-
son, the presence of the term "shall" is insufficient textual evidence
to establish that Congress intended such a provision to be jurisdic-
tional. See 21 F.3d at 1344.11

Although, as Sigmon Coal observes, courts generally should not resort to
legislative history if a statute’s language is unambiguous, this is not such
a case. While the meaning of § 9706(a) can be clearly ascertained
through the use of traditional canons of construction, see infra Part III.B,
its meaning cannot be derived from that section’s literal language.
   11
      Our Becton Dickinson decision went on to provide examples of lan-
guage that would be sufficient to divest an agency of its jurisdiction. See
21 F.3d at 1344 (citing 28 U.S.C. § 2415(a), specifying that "every action
for money damages brought by the United States . . . which is founded
14                 HOLLAND v. PARDEE COAL COMPANY
   Echoing the Sixth Circuit’s decision in Dixie Fuel, Pardee now
contends that the consequences of delayed assignment are implicit in
the statute as a whole. According to Pardee, the Act contemplates that
the allocation of liability among the coal operators would be deter-
mined on the basis of pre-October 1, 1993 assignments, "connect[ing]
funding and premium calculations to the status of assignments as of
October 1, 1993." Appellees’ Br., at 13 (citing 26 U.S.C. § 9704(f)).
Thus, asserts Pardee, "[a]bsent a specific figure representing the num-
ber of unassigned beneficiaries, the statutory scheme as a whole
would be undermined." Appellees’ Br., at 13-14.

   Pardee’s assertion in this regard is erroneous. Although § 9706(a)
quite clearly directs the SSA to assign beneficiaries prior to October
1, 1993, the statutory scheme contemplates much more fluidity in
assignments than Pardee acknowledges. Pardee emphasizes the inter-
est in certainty, i.e., the interest in finalizing the allocation of liability
among assigned operators, permitting them to know and rely upon
their funding obligations. See Appellees’ Br., at 24 ("Liabilities would
be ascertainable in both the short and long terms, thereby freeing
future transactions from the burden of unforeseeable events involving
‘new’ assignments coming from SSA at any point.").

   Importantly, however, the Act appears to subordinate the coal oper-
ators’ interest, if any, in finalizing assignments by October 1, 1993,
to the overriding interest in ensuring that such assignments are fair
and accurate. Pursuant to § 9706(f), an assigned operator may request
from the SSA Commissioner detailed information on the work history
of any beneficiary assigned to that operator, and, if the operator
believes the assignment to be incorrect, it may request review of the
assignment. While such requests must be submitted to the Commis-
sioner within specified time parameters,12 the Act does not impose

upon any contract . . . shall be barred unless the complaint is filed within
six years," and 28 U.S.C. § 2415(b), specifying that "every action for
money damages brought by the United States . . . which is founded upon
a tort shall be barred unless the complaint is filed within three years
. . .") (emphasis in original).
   12
      An assigned operator may, within 30 days of receiving notice with
respect to a particular beneficiary, request information as to his work his-
tory. See 26 U.S.C. § 9706(f)(1). After receiving such information, the
assigned operator has an additional 30 days in which to request review
of the assignment. See 26 U.S.C. § 9706(f)(2).
                    HOLLAND v. PARDEE COAL COMPANY                        15
any parallel time constraints on the SSA’s review process. The Act
leaves such assignments — and thus, the allocation of proportionate
liability — open indefinitely, subject to review and revision by the
SSA. In light of these appeal provisions, Congress manifestly
expected that beneficiary reassignments would be made after October
1, 1993, with the liability of assigned operators to be reapportioned
commensurately.

   Indeed, as the Trustees point out, "[t]he number of unassigned ben-
eficiaries has been changed on numerous occasions throughout the
history of the Combined Fund, and the statute expressly contemplates
that possibility." Appellants’ Reply Br., at 9. In addition to its appeal
provisions, § 9706(f) provides for beneficiary reassignment if and
when an assigned operator is no longer "in business," and when there
are no related persons who may assume the operator’s obligations.
See 26 U.S.C. § 9706(f)(2)(B). In order to deal with such adjustments,
the Combined Fund uses an accounting method called "inception bill-
ing," which annually adjusts for the retroactive effects of adjusted
beneficiary assignments. Thus, the Coal Act expressly provides that
each operator’s premium assessment will be recalculated at the begin-
ning of every new plan year to reflect adjustments made to the benefi-
ciary assignments. See 26 U.S.C. § 9704(f)(2).13 These annual
  13
    Section 9704(f) provides as follows:
       For purposes of this section—
          (1) In general.— The term "applicable percentage" means,
          with respect to any assigned operator, the percentage deter-
          mined by dividing the number of eligible beneficiaries
          assigned under Section 9706 to such operator by the total
          number of eligible beneficiaries assigned under Section 9706
          to all such operators (determined on the basis of assignments
          as of October 1, 1993).
          (2) Annual adjustments.— In the case of any plan year
          beginning on or after October 1, 1994, the applicable per-
          centage for any assigned operator shall be redetermined
          under paragraph (1) by making the following changes to the
          assignment as of October 1, 1993:
             (A) Such assignments shall be modified to reflect any
             changes during the period beginning October 1, 1993, and
16                HOLLAND v. PARDEE COAL COMPANY
readjustments, mandated by the Act itself, would be antithetical to a
statutory scheme designed, as Pardee maintains, to "fix" liability as
of October 1, 1993.14

   Put simply, nothing in the appeals provisions (§ 9706(f)) of the Act
indicates that the SSA’s authority to make revised assignments consti-
tutes an exception to a general divestiture of authority as of October
1, 1993. Moreover, our adoption of such a construction would create
irrational distinctions in the SSA’s power to reevaluate its initial
assignments. If an administrative review revealed that an assignment
was based on a factual error, a misreading of the statute, or a simple
mistake, the SSA could, under § 9706(f)(3)(A), reassign the benefi-
ciary according to the criteria set forth in § 9706(a). However, under
the district court’s ruling, if the SSA erroneously concluded that a

          ending on the last day of the preceding plan year pursuant
          to the appeals process under section 9706(f).
           (B) The total number of assigned eligible beneficiaries
           shall be reduced by the eligible beneficiaries of assigned
           operators which (and all related persons with respect to
           which) had ceased business (within the meaning of section
           9701(c)(6)) during the period described in subparagraph
           (A)).
   14
      Concededly, the Act provides for adjustments necessitated when an
operator successfully appeals an assignment or exits the coal industry,
but never directly addresses the possibility that new assignments would
be made on or after October 1, 1993. See Dixie Fuel, 171 F.3d at 1062.
We believe, however, that the authority to make new assignments is
implied by the flexibility of the statutory scheme. Had Congress wished
to frame the adjustment provisions of § 9706(f) as exceptions to a gen-
eral rule barring assignments after October 1, 1993, it could have done
so, by simply employing one of several common conventions of statutory
drafting. For example, it could have mandated that all assignments shall
be made by October 1, 1993, "except as provided" in the appeal provi-
sions of § 9706(f). See, e.g., Acosta v. Louisiana Dept. of Health and
Human Resources, 478 U.S. 251, 254 (1986). Alternatively, Congress
could have explicitly allowed the SSA to make new assignments after an
administrative appeal, "notwithstanding" the deadline set forth in
§ 9706(a). See, e.g., Liberty Maritime Corp. v. United States, 928 F.2d
413, 416-17 & n.4 (D.C. Cir. 1991).
                  HOLLAND v. PARDEE COAL COMPANY                        17
beneficiary was unassignable, but later (i.e., on or after October 1,
1993) received information connecting the beneficiary to an extant
employer, the SSA would lack authority to make the appropriate
assignment. In effect, Pardee’s position, and the district court’s ruling,
would allow the SSA to reassign those beneficiaries who were ini-
tially assigned to the wrong operator, yet forbid the "reassignment" of
beneficiaries who were initially assigned to no operator. We cannot
accept that Congress intended the allocation of liability to rest on such
a hollow distinction.15

                                    2.

   Since a congressional intent to establish October 1, 1993, as a juris-
dictional deadline cannot be divined from the text of the Coal Act, we
must proceed to an analysis of "other indicia of congressional intent."
See Becton Dickinson, 21 F.3d at 1344. Therefore, as in Becton Dick-
inson, we must examine the Coal Act’s legislative history to deter-
mine whether Congress meant for the provision in question to be
viewed as a jurisdictional requirement. Id. at 1344 n.5.16
  15
      Indeed, depriving the SSA of its power to make beneficiary assign-
ments on or after October 1, 1993, would have presented the agency with
a perverse incentive to make a timely "rough cut," and then refine its
assignments through the administrative review process.
   16
      In Becton Dickinson, we registered some doubt as to whether courts
should "resort to legislative history where Congress has not specified the
consequence" of the agency’s failure to meet a statutory deadline. See 21
F.3d at 1344 n.5. In its Brock decision, the Supreme Court looked to leg-
islative history as among the relevant indicia of congressional intent. See
Brock, 476 U.S. at 263-65. Some circuit courts, though, have treated the
absence of a specified consequence in the statutory text as dispositive of
congressional intent, see Becton Dickinson, 21 F.3d at 1344 n.5 (citing
as example St. Regis Mohawk Tribe, New York v. Brock, 769 F.2d 37, 41
(2d Cir. 1985)), and the Supreme Court has at times invoked such lan-
guage approvingly. See United States v. James Daniel Good Real Prop-
erty, 510 U.S. 43, 63-64 (1993) (citing Brock and St. Regis Mohawk
Tribe for the proposition "if a statute does not specify a consequence for
noncompliance . . ., the federal courts will not in the ordinary course
impose their own coercive sanction"). That said, the Supreme Court has
never squarely adopted the position that jurisdictional consequences must
be expressly stated — and, in fact, has expressly declined to do so. See
Brock, 476 U.S. at 262 n.9 ("We need not, and do not, hold that a statu-
tory deadline for agency action can never bar later action unless that con-
sequence is stated explicitly in the statute.").
18                HOLLAND v. PARDEE COAL COMPANY
  As we have noted, Congress enacted the Coal Act in 1992 to
ensure the long-term viability of the Benefit Plans, the funding of
which had become precarious. The Act was predicated on Congress’s
express finding that:

     in order to secure the stability of interstate commerce, it is
     necessary to modify the current private health care benefit
     plan structure for retirees in the coal industry to identify per-
     sons most responsible for plan liabilities in order to stabilize
     plan funding and allow for the provision of health care bene-
     fits to such retirees.

26 U.S.C.A. § 9701 (note) (West Supp. 2001). Consistent with Con-
gress’s objective of "identify[ing] persons most responsible for plan
liabilities," see id., the legislative history of the Coal Act reflects an
effort to "insure that every reasonable effort is made to locate a
responsible party to provide the benefits before the costs are passed
to other signatory companies which have never had any connection
to the individual[.]" 138 Cong. Rec. S17604 (daily ed. Oct. 8, 1992).
To this end, the Conference Committee Report declared that the Act’s
"overriding purpose is to find and designate a specific obligor for as
many beneficiaries in the [Benefit] Plans as possible." Id. The confer-
ees further stated their "inten[tion] that the largest possible number of
beneficiaries in the [Benefit] Plans be assigned to a specific or desig-
nated company[,]" and "that the number of unassigned beneficiaries
is kept to an absolute minimum." Id. at S17605.

   Although the legislative history indicates that October 1, 1993, was
the date by which "assigned operator allocations . . . are required to
be made," see id. at S17605, the paucity of references to this "dead-
line" is conspicuous and compelling. Equally conspicuous is the
absence of any mention of beneficiaries who could be assigned
according to the criteria contained in § 9706, but whose assignments
might not be completed on a timely basis. We regard as especially
revealing the explanation given for why certain beneficiaries would
remain unassigned:

     As a practical matter, not all beneficiaries can be assigned
     to a specific last signatory operator, related person or
     assigned operator for payment purposes. This is because in
                   HOLLAND v. PARDEE COAL COMPANY                        19
       some instances, none of those persons remain in business,
       even as defined to include non-mining related businesses
       ....

Id. (emphasis added). Elsewhere, the Conference Report frames the
calculation of unassigned beneficiary premiums as a function of "the
number of beneficiaries assignable to each operator as of October 1,
1993[,]" id. (emphasis added), or as the "beneficiaries in the Com-
bined Fund who can be assigned to an operator (or related person)
still in business[.]" Id. It is obvious from such statements that Con-
gress expected the unassigned beneficiary pool to consist exclusively
of "orphans" — eligible beneficiaries who had been abandoned by
their former employers. The position of Pardee, however, would
cause the unassigned pool to be filled with assignable beneficiaries,
"orphaned," as it were, by administrative delay.17

   Our examination of the Coal Act’s legislative history convinces us
that Congress intended the status of individual beneficiaries to depend
not on the vicissitudes of bureaucratic action, but instead on the mer-
its, i.e., whether an extant operator could be identified and held
responsible. It is apparent that a central objective of the Act is to
assign retired coal miners and their dependents to their respective
employers whenever such a match is possible, and to allocate liability
accordingly. This legislative objective corresponds closely to the
Act’s genesis and policy underpinnings — and, crucially, to its fund-
ing scheme.

  It must be recalled that the Act represents a legislative effort to sta-
  17
    The Sixth Circuit, in its Dixie Fuel decision, characterized the Con-
ference Report as "confirm[ing] the intent of Congress" to establish
October 1, 1993, as a jurisdictional deadline. See Dixie Fuel, 171 F.3d
at 1064. While it is true that the Coal Act — and the Conference Report
preceding its enactment — calculates the premiums owed by individual
operators on the basis of October 1, 1993 assignments, it is also clear that
Congress expected such initial assignments to be revised and the premi-
ums recalculated from time to time. See Part III.B.1, supra. In its exami-
nation of the Act’s legislative history, see 171 F.3d at 1063-64, the Sixth
Circuit failed to reconcile the extensive review and reassignment process
with the notion that liability be fixed as of October 1, 1993.
20                HOLLAND v. PARDEE COAL COMPANY
bilize funding of a private health care benefit plan. See 26 U.S.C.A.
§ 9701 (note) (West Supp. 2001) (the Act was enacted "to provide for
the continuation of a privately financed self-sufficient program for the
delivery of health care benefits to the beneficiaries of [the Benefit
Plans.]") (emphasis added). The funding implications of the district
court’s decision and the position maintained by Pardee are significant.
Brock indicated that it should not be presumed that Congress intended
statutory deadlines to bar agency action to the detriment of the public
fisc. See 476 U.S. at 260-61 (refusing to strip agency of its authority
to act after the statutory deadline where "public rights are at stake"
and agency delay "would prejudice the rights of the taxpaying pub-
lic"). However, operators such as Pardee may avoid liability for indi-
vidual beneficiaries — and thus enjoy a proportionate reduction in
their contributions for unassigned beneficiaries — simply because
some assignments were "untimely." This results in a financial wind-
fall to certain coal operators, at the expense of other operators (whose
assignments were completed before October 1, 1993), and, more
importantly, the public interest.

   While premiums for the assigned beneficiaries are paid entirely by
coal operators, the premiums for the unassigned beneficiary pool are
funded by an initial transfer of $210 million from the 1950 UMWA
Pension Plan to the Combined Fund, followed, in the plan year begin-
ning October 1, 1995, by annual transfers of up to $70 million earned
in interest on the balance of the AML Fund. See 26 U.S.C.
§§ 9704(b), 9705.18 In the event that such transfers are insufficient to
fund the premiums for unassigned beneficiaries, the Coal Act also
provides for the assessment of additional contributions from the sig-
natory operators and related persons, based on each operator’s propor-
tionate share of all assigned beneficiaries. See 26 U.S.C. § 9704(d) &
(f).
  18
    Established under the Surface Mining Control and Reclamation Act
of 1977, 30 U.S.C. § 1231(a), the AML Fund is financed by fees col-
lected on each ton of coal sold, used, or transferred in the United States.
With the exception of annual appropriations to the Combined Fund to
defray the costs associated with orphan retiree benefits, the AML Fund
is dedicated to restoring abandoned and inadequately reclaimed mining
areas. See 30 U.S.C. §§ 1232, 1233.
                  HOLLAND v. PARDEE COAL COMPANY                       21
   To date, transfers of public monies from the AML Fund have been
adequate to cover the unassigned beneficiary premiums, obviating the
need to exact pro rata contributions from the assigned coal operators.
Indeed, as of November 30, 2000, over $336 million had been trans-
ferred from the AML Fund to the Combined Fund to subsidize the
health care premiums of unassigned beneficiaries. See Declaration of
Robert J. Ewing, Asst. Dir. of Finance and Administration for the
Office of Surface Mining Reclamation and Enforcement (Dec. 21,
2000). While such transfers are explicitly authorized under the Act,
they also represent funds diverted from the important public purpose
of reclamation projects to rectify the serious threats posed to public
health and safety by abandoned coal mines.19 Congress could not and
did not intend the AML Fund interest to be unnecessarily depleted on
account of simple administrative delay by the SSA. To excuse the
financial obligations of coal operators, where liability is both identifi-
able and identified, would frustrate the text, purpose, and legislative
history of the Act.

                                   IV.

   Having analyzed both the text and legislative history of the Coal
Act, we are unable to discern a clear congressional intent to establish
October 1, 1993, as a jurisdictional deadline, rendering void all bene-
ficiary assignments made by the SSA after that date. In this case,
well-settled principles of statutory construction militate against
regarding the timing provision in § 9706(a) as jurisdictional.
  19
    The magnitude of the nation’s reclamation needs is alarming. It is
estimated that over $2.6 billion of coal-related health, safety, property
and general welfare problems remain to be rectified, including "nearly
730 miles of dangerous, unstable man-made cliffs ("highwalls"), 5,200
portals and vertical openings, 10,000 acres of dangerous piles and
embankments, over 7,200 acres of subsidence problems, and over 2,400
pieces of hazardous equipment and facilities." See Testimony of Kathy
Karpan, Dir. of the Office of Surface Mining, Before the Senate Commit-
tee on Government Affairs (Subcommittee on Oversight, Restructuring
and the District of Columbia) (Oct. 6, 1998). Additionally, over 8,000
miles of streams have been damaged by acid mine drainage, killing fish
and wildlife and threatening the potable water supply of numerous com-
munities (especially in Appalachia). See id.
22               HOLLAND v. PARDEE COAL COMPANY
   We accordingly reverse the district court insofar as it invalidated
the Bolling and Brewer assignments, and we remand for further pro-
ceedings consistent with this opinion.

                                      REVERSED AND REMANDED

NIEMEYER, Circuit Judge, dissenting:

   The Coal Industry Retiree Health Benefit Act of 1992 (the "Coal
Act"), 26 U.S.C. § 9701 et seq., requires "signatory operators" to pay
to the United Mine Workers of America Combined Benefit Fund (the
"Combined Fund") specified healthcare premiums for retired coal
miners who have been "assigned" to the signatory operators by the
Commissioner of Social Security. See id. § 9704. The amount of pre-
miums payable by a signatory operator is fixed by the number of retir-
ees assigned to the signatory operator under § 9706. See id.
§ 9704(b)(1). And section 9706(a) provides, in relevant part, that the
Commissioner of Social Security "shall, before October 1, 1993,
assign each coal industry retiree who is an eligible beneficiary to a
signatory operator." (Emphasis added). If not so assigned, the retirees
must nevertheless be paid benefits by the Combined Fund from its
funds. See id. § 9703.

   In this case, the Commissioner of Social Security purported to
assign retired miners Grover Bolling and Orvil Brewer to Pardee Coal
Company roughly two years and four years, respectively, after the
deadline for assignments imposed by Congress. Bolling was assigned
to Pardee on September 20, 1995, and Brewer, on September 22,
1997. Pardee refused to pay these retirees’ premiums because the
retirees’ assignment to Pardee was untimely. The district court agreed
with Pardee, and I would affirm.

   Because these assignments did not comply with the statutory dead-
line imposed by the Coal Act for the assignment of retirees to signa-
tory operators, the assignments may not be charged to the signatory
operator. See Dixie Fuel Co. v. Comm’r of Soc. Sec., 171 F.3d 1052,
1063-64 (6th Cir. 1999). The Sixth Circuit in Dixie Fuel, after
explaining why the statutory deadline is important to the calculation
of the obligations of every signatory operator, concluded that the
courts were not free to ignore Congress’ deadline. The court stated:
                 HOLLAND v. PARDEE COAL COMPANY                       23
       By specifying in the statute that "the Commissioner of
    Social Security shall, before October 1, 1993, assign each
    coal industry retiree . . . to a signatory operator," and by
    resting the entire scheme for calculation of premiums of the
    assignments made as of that date, Congress did speak
    directly and unambiguously on the issue of when the Com-
    missioner’s authority to make those assignments expired. "If
    the intent of Congress is clear, that is the end of the matter;
    for the court, as well as the agency, must give effect to the
    unambiguously expressed intent of Congress."
171 F.3d at 1063 (quoting Chevron v. Natural Res. Def. Council, Inc.,
467 U.S. 837, 842-43 (1984)).

   The majority opinion seeks to adjust the financial equities of the
Coal Act by judicial mandate, and in doing so, it ignores the statutory
deadline unambiguously stated by Congress in the Act. In addition,
this approach creates an unnecessary circuit split with the Sixth Cir-
cuit’s decision in Dixie Fuel. Because I agree with Dixie Fuel’s con-
clusion that we must follow the plain, unambiguous language of the
Coal Act, I respectfully dissent.